Citation Nr: 1537938	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13- 03 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 10, 2013.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after January 10, 2013.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1977.

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from February 13, 2009.

During the pendency of the appeal, the RO issued a rating decision in July 2014 increasing the evaluation for PTSD to 70 percent effective from January 10, 2013.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue remains on appeal.

In July 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days to allow the Veteran and her representative additional time to submit evidence.  The Veteran subsequently provided a written statement.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
REMAND

The Veteran testified at the July 2015 hearing that she has received disability benefits from the Social Security Administration (SSA) since 1991.  However, the claims file does not contain the decision to grant benefits or the records upon which that decision was based.  Thus, on remand, the AOJ should request the Veteran's SSA records.  

Moreover, at the July 2015 hearing, the Veteran's representative requested the claim be remanded for VA to obtain any outstanding VA treatment records, to include from the Scranton VA Hospital.  Therefore, the Board finds that any outstanding, relevant records should obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request a copy of any and all decisions to grant or deny SSA benefits to the Veteran and the records upon which such a decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should secure any outstanding, relevant VA treatment records dated from February 2008 to the present, to include any records from the Albany VAMC and Scranton VA hospital.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran total occupational and social impairment.  If so, the examiner should address when such total impairment had its onset.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

